     Case 4:20-cv-00250-O Document 22 Filed 08/06/20         Page 1 of 2 PageID 697



       NORTHERN DISTRICT OF TEXAS - FORT WORTH DIVISION

NEW MISSIONS GLOBAL, LLC,                         §
    Plaintiff,                                    §
                                                  § Case No. 4:20-cv-250
v.                                                §
                                                  §
YANG CINDY XU,                                    §
    Defendant                                     §

        AGREED MOTION TO ABATE PROCEEDINGS FOR 90 DAYS

        The parties named in the instant case now file this agreed motion to abate

proceedings in said case for 90 days.

        The parties have come to a settlement regarding this dispute and are

currently working toward a dismissal of all claims.

        The parties all agree that Hugh Parmer should be part of the settlement

though he was not named as a litigant. However, Mr. Parmer recently passed and

his estate is still in the process of appointing a representative who can, once

appointed, participate in the settlement.

        WHEREFORE, all named parties by agreement request a 90-day abatement

of all proceedings in the instant case to allow to time for a representative to be

appointed for the Estate of Hugh Parmer, said abatement to affect all active

deadlines, including Plaintiff’s deadline to file a motion for leave which is

currently set for August 6, 2020.




4:20-cv-250: Agreed Motion to Abate Proceedings                                       1
   Case 4:20-cv-00250-O Document 22 Filed 08/06/20            Page 2 of 2 PageID 698



Respectfully submitted,

By: /s/Warren V. Norred                           /s/Lane Odom
Warren V. Norred                                  Lane Odom
Texas Bar No. 24045094                            Texas Bar No. 15202600
wnorred@norredlaw.com                             lodom@berryodom.com
Norred Law, PLLC                                  Berry Odom, LLP
515 E. Border St.                                 611 9th Ave.
Arlington, Texas 76010                            Fort Worth, Texas 76104
O: (817) 704-3984, F: (817) 524-6686              O: 817-850-4200, F: 817-546-3210
ATTORNEYS FOR PLAINTIFF                           ATTORNEY FOR DEFENDANT




4:20-cv-250: Agreed Motion to Abate Proceedings                                        2
